Case 3:18-cv-13005-BRM-ZNQ Document 54 Filed 11/05/20 Page 1 of 2 PageID: 514


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                               Civil Action No.:
 JAMES AND CYNTHIA GROVES,
                                                           3:18-cv-13005-BRM-ZNC
                                Plaintiffs,
                                                       STIPULATION OF DISMISSAL
                vs.                                       WITHOUT PREJUDICE
 WALMART STORES, INC.,

                                Defendant.


 WALMART STORES EAST, L.P.,

                         Third-Party Plaintiff,

                vs.

 HH TECHNOLOGIES, INC., THE
 CINCINNATI INSURANCE COMPANY,
 ABC Corporations 1-5 (fictitiously named
 business entities), XYZ Companies 1-5
 (fictitiously named business entities),
 JOHN DOES 1-5 (fictitiously named
 individuals), LMN INSURANCE
 COMPANIES 1-5 (fictitiously named
 business entities),

                      Third- Party Defendants.


       The matter in difference in the above-entitled action having been amicably adjusted by
and between the parties, it is hereby stipulated and agreed that the Third-Party Complaint be and
it is hereby dismissed without prejudice and without cost as to Third-Party Defendants, HH
Technologies, Inc. and the Cincinnati Insurance Company.
DATED: October 30, 2020


/s/ Christina M. Malamut                                   /s/ Michelle D. Coburn (on consent)
Christina M. Malamut, Esq.                                 Michelle D. Coburn, Esq.
COTTRELL SOLENSKY, P.A.                                    WHITE AND WILLIAMS, LLP
Attorneys for Defendant, Walmart Stores,                   Attorneys for Third-Party Defendant,
Inc. and Third-Party Plaintiff,                            HH Technologies, Inc.
Walmart Stores East, L.P.
                                                                                      Page 1 of 2
Case 3:18-cv-13005-BRM-ZNQ Document 54 Filed 11/05/20 Page 2 of 2 PageID: 515
